Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment and Argument
The response filed on 02/09/22 has been entered. 

Applicant’s arguments filed 02/09/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1, 3, 5, 7-8, 10-18 and 21-25 are pending and under examination in this office action. 
		

The rejection of claims 11-12. 16 and 19 under 35 U.S.C. 112, second paragraph, is withdrawn due to the amendment of the claims.  

The rejection of Claim(s) 1-7, 10, 12 and 18 under 35 U.S.C. 102(a)(2) as being anticipated by Dmowski et al. (WO 2008/083158) is withdrawn due to the amendment of the claims.  

The rejection of Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dmowski et al. (WO 2008/083158) in view of Bloom et al. (US 5,614,178) and Lee et al. (US 2016/0058723) is withdrawn based on the amendment to the claims.

		Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 03, 2021 and February 09, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims are directed to a formulation suitable for transdermal delivery of active agents, wherein the active agents consist of a buffering agent and tranexamic acid, and the formulation further comprises a long chain fatty acid, a phosphatidylcholine (Phospholipon® 90G), and a fatty acid ester; and wherein the buffering agent comprises sodium carbonate and/or- sodium bicarbonate. None of the data bases searched by the Examiner revealed any references which anticipate or provide a basis for concluding that the claimed subject matter would have been obvious.  The closest prior art is Zerangue et al. (US 7,592,369) . Further, the claims are presented in an enabled, definite manner.
Accordingly, these claims are deemed to be in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edmund Koundakjian on 4/6/22

The application has been amended as follows: 
(Currently Amended) A formulation suitable for transdermal delivery of active agents, wherein the active agents consist of a buffering agent and tranexamic acid, and the formulation further comprises a long chain fatty acid, a phosphatidylcholine (Phospholipon® 90G), and a fatty acid ester; and wherein the buffering agent comprises sodium carbonate and/or- sodium bicarbonate,.
17. (Currently Amended) The formulation of claim 8
Allowed claims
Claims 1, 3, 5, 7-8, 10-18 and 21-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/09/22